Dismissed and Memorandum Opinion filed June 13, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00063-CV

                   BONG-BONG TINIO CENTENO, Appellant
                                        V.
                         EDEN G. CENTENO, Appellee

              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1124120

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 16, 2019. The clerk’s
record was filed April 5, 2019. The reporter’s record was filed March 26, 2019. No
brief was filed.

      On May 14, 2019, this court issued an order stating that unless appellant
filed a brief on or before June 5, 2019, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                         2